Case 1:11-cv-00691-LAK-RWL Document 2091-3 Filed 10/02/18 Page 1 of 6




         EXHIBIT 3
     Case 1:11-cv-00691-LAK-RWL Document 2091-3 Filed 10/02/18 Page 2 of 6   1
      I6SJCHE1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    CHEVRON CORPORATION,

4                      Plaintiff,

5                 v.                                11 Civ. 691 LAK JCF

6    STEVEN DONZIGER, et al.,

7                      Defendants.

8    ------------------------------x

9                                                   June 28, 2018
                                                    9:30 a.m.
10

11

12   Before:

13                            HON. LEWIS A. KAPLAN,

14                                                  District Judge

15                                  APPEARANCES

16
     GIBSON, DUNN & CRUTCHER, LLP
17        Attorneys for plaintiff
     BY: RANDY M. MASTRO, Esq.
18        HERBERT J. STERN, Esq.
          JOEL SILVERSTEIN, Esq.
19        ANDREA NEUMAN, Esq.
          ANNE MARIE CHAMPION, Esq.
20        ALEJANDRO HERRERA, Esq.
          JEFFERSON BELL, Esq.
21

22   STEVEN ROBERT DONZIGER,
          Appearing pro se
23

24   Also Present:
          ANDREW R. ROMERO-DELMASTRO, Supv. Counsel Chevron
25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-3 Filed 10/02/18 Page 3 of 6   33
      I6SACHE2ps                 Donziger - Direct

1    what he recalls and understood happened at the November 6, 2017

2    meeting that you and Ms. Sullivan had with him and one of his

3    colleagues.

4    A.   Yes.

5    Q.   So is there anything about Mr. Grinberg's testimony about

6    what he recalled and understood happened at that meeting with

7    which you disagree?      Yes or no.

8    A.   Yes.

9    Q.   Sir, was Mr. Grinberg's testimony accurate as to what he

10   said you described as the opportunity for Elliott at that

11   meeting?

12   A.   I -- my testimony is that what he put in his affidavit and

13   what he testified today with regard to those events was

14   accurate, although not complete.

15   Q.   Now, Mr. Donziger, I'd like to ask you a few follow-up

16   questions.    Am I correct that since March 2014, you have raised

17   money to support the enforcement efforts of the Ecuadorian

18   judgment by selling interests in the judgment?

19   A.   I have helped my clients in Ecuador sell interests in the

20   judgment to raise funds to pay litigation expenses since that

21   day, yes.

22   Q.   Thank you, sir.     Am I also correct that, out of the funds

23   you have raised by selling interests in the judgment, you have

24   paid yourself since March 2014, correct?

25   A.   That is correct.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-3 Filed 10/02/18 Page 4 of 6   34
      I6SACHE2ps                 Donziger - Direct

1    Q.   Am I correct, sir, that you have sold interests in the

2    judgment, since March 2014, to multiple investors?

3               MR. DONZIGER:    Objection.

4    Q.   Yes or no.

5               THE COURT:    Yes or no.

6    A.   Well, there's a presumption in the question that's not

7    accurate.    Can I explain?

8    Q.   No.   I'll rephrase the question, sir.

9               In selling interests in the judgment, am I correct

10   that you have sold interests in the judgment to multiple

11   investors since March 2014?

12   A.   First of all, I am not selling interests in the judgment.

13   I am arranging for my clients to sell their interests in the

14   judgment.    But the rest of your question, have there been

15   multiple investors, the answer is yes.

16   Q.   So the record is clear, you have sold on behalf of your

17   clients interests in the Ecuadorian judgment to multiple

18   investors since March 2014, correct?

19              MR. DONZIGER:    Objection.

20              THE COURT:    I think that's been asked and answered.

21   Q.   How many investors have you arranged to sell an interest in

22   the judgment on behalf of your client or clients since March

23   2014?

24   A.   To the best of my recollection, approximately six.

25   Q.   Am I correct, sir, that you have raised millions of dollars


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-3 Filed 10/02/18 Page 5 of 6   70
      I6SJCHE3

1    understand that.

2               Neither side has attempted to address whether any of

3    this is impacted by the terms of Mr. Donziger's retention

4    agreement, by the inter-creditor agreement, by investment

5    agreements that were in place at relevant times.          The bottom

6    line, maybe you haven't addressed it because you thought about

7    it and you don't think it has any impact, but I just wondered

8    about that now.

9               If anybody thinks any further submissions about that

10   might be useful, you are to write me a letter within 10 days as

11   to what and why, and the letter is no more than two pages, and

12   it is double-spaced, and then I will see whether I think any

13   further submission will be useful, okay?

14              MR. MASTRO:    Yes, your Honor, we will definitely do

15   that.    I just wanted to point out that Mr. Donziger did testify

16   that he has a new retention agreement as of 2016-17 with the

17   Frente, and he has not produced that to us.          We are prepared to

18   do this analysis, but it would be even more constructive if he

19   actually produced his --

20              THE COURT:    Why shouldn't that be produced?

21              MR. DONZIGER:    It is, and I have it right here.        I

22   will produce it right now.       I am not going to argue against Mr.

23   Mastro.    As a lawyer and officer of the court, I will direct

24   this to you directly.      This is a contempt hearing.       I don't

25   want to be in contempt of the court.         I am not at this point


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2091-3 Filed 10/02/18 Page 6 of 6       71
      I6SJCHE3

1    arranging any more financing, and I can't until I get clarity,

2    some sort of clarification from your Honor what is, in your

3    view, permissible or not permissible.         I want to be clear about

4    that because --

5               THE COURT:    Look, I appreciate that, but you seriously

6    need to consider whether, even if you are right as to what

7    happened in days of yore, whatever that argument has any

8    traction at all from the minute the judgment was entered

9    against all your clients, including the Frente, which I won't

10   prejudge it, but it certainly is a different set of facts.              I

11   am not going to give you a declaratory judgment.

12              MR. DONZIGER:    On that point, you're referring to the

13   default judgment?

14              THE COURT:    Yes, sure.

15              MR. DONZIGER:    Just to be clear, I testified in my

16   deposition that I thought that it did not change the landscape

17   in terms of fund raising.       I, upon further reflection, realized

18   that that is a mistake and not my position.          I didn't quite

19   understand the situation when I said that.          To the extent you

20   read my deposition or they raise it, I want to be clear about

21   that.

22              THE COURT:    I am nodding not to evidence agreement,

23   but to acknowledge the fact you have said something.

24              MR. DONZIGER:    Thank you.

25              THE COURT:    I think everybody will have to think about


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
